Citation Nr: 0522504	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  01-08 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1151. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from March 1957 to December 1961.  
The veteran died in January 2000.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied DIC benefits under the 
provisions of 38 U.S.C.A. § 1151.  


REMAND

The veteran died in January 2000.  The death certificate 
lists the immediate cause of death as respiratory arrest due 
to abdominal adenomatosis.  Extensive medical records 
relating to the veteran's treatment from both VA and private 
providers have been associated with the claims file as well 
as letters from W. Coulson, M.D., who wrote in January 2002 
following a review of the veteran's terminal records that the 
veteran's diagnosis was strongly suggestive of pancreatic 
adenocarcinoma.  Dr. Coulson added in a January 2003 letter 
that the tumor "may have been present in the veteran for a 
long time."

The appellant, the veteran's' surviving spouse, contends that 
the veteran was treated by VA for complaints of stomach 
problems beginning with an upper GI in January 1997, and that 
although he continued to complain of stomach pain from that 
point up until his death, VA never diagnosed his fatal 
adenocarcinoma and this failure to diagnose and treat him 
caused his death.

In May 2001, VA obtained an expert medical opinion form Dr. 
M. Krinsky, on whether the veteran's fatal adenocarcinoma 
should have been found during his VA treatment.  The VA 
physician reviewed the medical evidence and noted that 
metastatic adenocarcinoma of unknown primary with peritoneal 
carcinomatosis was diagnosed in October 1999 at a private 
hospital after suspicion raised by CT in September 1999.  
Thereafter, he had the majority of his care by non-VA 
physicians although he had regular VA care between January 
1997 and March 1999.  

Regarding the VA treatment, Dr. Krinsky noted that the 
veteran's first documented visit to gastroenterology was in 
June 1997 for GERD symptoms and irritable bowel syndrome.  
Radiologic and endoscopic gastrointestinal evaluation was 
described as "fairly extensive" and essentially 
unremarkable, except for diverticulosis in 1997.  Noted 
intermittently in the veteran's chart were heartburn like 
symptoms with relief with an antacid medication, and 
prescription of a proton pump inhibitor.  He was last seen by 
his primary care physician in February 1999 at which time he 
mentioned pain in the epigastrum and left lower rib cage of 2 
months duration, with relief with Mylanta, and overall was 
feeling better.  This was noted to be in addition to his 
usual complaints of low back pain.  At this visit his weight 
had increased from 155 to 159 pounds.  Abdominal examination 
showed mild tenderness.   The veteran had stopped his proton 
pump inhibitor in December 1998 and therefore was instructed 
to resume and have follow-up in 4 months.  He was diagnosed 
with H. Pylori and had a flexible sigmoidoscopy in 1997 that 
was negative to 20 cm except for diverticulosis.

Dr. Krinsky noted that the veteran first presented to non-VA 
physicians in September 1999 with a chief complaint of two 
months abdominal pain and anorexia.  A CT scan was highly 
suggestive of metastatic cancer of the liver.  A liver biopsy 
was nondiagnostic, followed by exploratory laparoscopy in 
October 1999 that made a diagnosis of adenocarcinoma of 
unknown primary with peritoneal carcinomatosis.

Following the above review of the veteran's medical records, 
Dr. Krinsky made the following comments:

Abdominal carcinoma of unknown primary is an insidious 
process and frequently is diagnosed at a late stage with 
the complication of peritoneal spread of cancer 
(carcinomatosis).  Once a patient is at the stage with 
peritoneal carcinomatosis and ascites the prognosis is 
very poor and the pursuit of the primary cancer is 
commonly irrelevant.  Treatment is focused on support 
and palliative care.  Life expectancy is generally less 
than 3-6 months.

. . . 

This patient had a long history of gastrointestinal 
symptoms of irritable bowel syndrome and 
gastroesophageal reflux disease.  His work-up and 
management was satisfactory with a thorough endoscopic 
and radiologic evaluation over the years.  The first 
mention of any abdominal discomfort, and finding on 
exam, was in February 1999, 7 months prior to his 
diagnostic CT scan.  However, from the written notes, it 
appeared to be consistent with his GERD symptoms and the 
patient stated relief with the antacid Mylanta.  
Furthermore, he had been noncompliant with his 
previously prescribed acid inhibitors.  Therefore the 
primary care physician made an appropriate 
recommendation to resume acid inhibition with a proton 
pump inhibitor and invoke dietary and lifestyle 
modifications.  Follow-up was recommended in 4 months.  
However, no follow-up visit was documented in the charts 
provided.  His last visits to the VA were documented as 
pain and psychiatry visits, without mention of abdominal 
pain.  His primary complaints over his VA treatment 
years were that of his back pain and depression.

. . . 

Additionally, there is mention by the [veteran's wife] 
of abdominal complaints for years.  This is not apparent 
from the records provided.  In fact, the notes from the 
diagnosing non-VA physicians state a 2-month symptom 
duration for his abdominal pain and anorexia.  
Unfortunately, this type of cancer has an insidious 
onset, and is commonly diagnosed at a late stage, when 
the patient has a mean life span of 4 to 6 months . . . 
it is doubtful that a prudent group of physicians would 
have taken a different management course than what was 
pursued.  

Dr. Krinsky then noted that additional review by an 
oncologist would be helpful, but she did not think this was 
warranted.  Further, she noted that if more records from the 
VA are found that show medical follow-up between March 19, 
1999 and September 1999 it may be reasonable to have them 
reviewed.

Subsequently, VA treatment records dating from August 1999 to 
October 1999 were associated with the claims folder.  These 
show that in August and September 1999, the veteran reported 
having severe abdominal pain and treatment ensued.  This 
evidence should be referred back to Dr. Krinsky and an 
addendum to the May 2001 VA medical opinion obtained.

Accordingly, this case is REMANDED for the following action:

1.  Return the claims file to Dr. 
Krinsky, who provided the May 2001 VA 
medical opinion, if possible.  If Dr. 
Krinsky is no longer available, the file 
should be referred to another appropriate 
medical professional.  Ask Dr. Krinsky to 
review the medical opinion, including all 
relevant evidence added subsequent to the 
May 2001 VA opinion, and prepare an 
addendum discussing any changes to her 
conclusions as a result of the newly 
received evidence not previously 
considered.

2.  The RO should readjudicate the issue 
on appeal.  If the benefits sought on 
appeal remain denied, the appellant and 
any representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and the applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

3.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue another 
SSOC.  A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




